





Exhibit 10.3
MASTER AMENDMENT TO
STORAGE SERVICES AGREEMENTS


This Master Amendment to Storage Services Agreements (this “Amendment”), is
effective as of October 1, 2017 (the “Effective Date”) by and between the
entities listed on Exhibit A attached hereto (collectively, the “Customers”),
each with an address of 539 South Main Street, Findlay, Ohio 45840, and the
entities listed on Exhibit B attached hereto (collectively, the “Service
Providers”), each with an address of 539 South Main Street, Findlay, Ohio 45840.
Each of Customer and Service Provider is sometimes referred to herein as a
“Party.”
W I T N E S S E T H:
WHEREAS, Customers and Service Providers entered into those certain storage
services agreements listed on Exhibit C attached hereto on October 1, 2017
(collectively, the “Storage Services Agreements”);
  
WHEREAS, the Parties now desire to amend the Storage Services Agreements in
certain respects.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Parties agree as follows:
1.    Capitalized terms not defined in this Amendment shall have the meaning
ascribed to such terms in in the Storage Services Agreements.
2.    Section 2.2 of the Storage Services Agreements is hereby deleted in its
entirety and replaced with the following:
2.2        Extension of the Term. Beginning not later than 12 months prior to
the end of the Initial Term, the Parties agree to negotiate in good faith an
additional five-year term (the “Extended Term”, and together with the Initial
Term, the “Term”), including the applicable terms and conditions thereto.
3.    This Amendment may be executed in any number of counterparts all of which
together will constitute one agreement binding on each of the Parties. Each of
the Parties may sign any number of copies of this Amendment. Each signed copy
will be deemed to be an original, but all of them together will represent one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile or portable document format (PDF) will be
effective as delivery of a manually executed counterpart of this Amendment.
4.    Except for the provisions of the Storage Services Agreements specifically
addressed in this Amendment, all other provisions of the Storage Services
Agreements shall remain in full force and effect.
[Signature Pages Follow]


1



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
effective as of the Effective Date.
    
 
CUSTOMERS:
 
 
 
 
Marathon Petroleum Company LP
 
By: MPC Investment LLC, its General Partner
 
 
 
 
By:
/s/ Donald C. Templin
 
Name: D. C. Templin
 
Title: President
 
 
 
 
 
 
 
Blanchard Refining Company LLC
 
 
 
 
By:
/s/ Ray Brooks
 
Name: R. L. Brooks
 
Title: President
 
 
 
 
 
 
 
Catlettsburg Refining, LLC
 
 
 
 
By:
/s/ Ray Brooks
 
Name: R. L. Brooks
 
Title: President







Signature Page to Master Amendment to Storage Services Agreement

--------------------------------------------------------------------------------











 
SERVICE PROVIDERS:
 
 
 
 
Canton Refining Logistics LLC
 
 
 
 
By:
/s/ Donald C. Templin
 
Name: D. C. Templin
 
Title: President
 
 
 
 
 
 
 
Catlettsburg Refining Logistics LLC
 
 
 
 
By:
/s/ Donald C. Templin
 
Name: D. C. Templin
 
Title: President
 
 
 
 
 
 
 
Detroit Refining Logistics LLC
 
 
 
 
By:
/s/ Donald C. Templin
 
Name: D. C. Templin
 
Title: President
 
 
 
 
 
 
 
Galveston Bay Refining Logistics LLC
 
 
 
 
By:
/s/ Donald C. Templin
 
Name: D. C. Templin
 
Title: President
 
 
 
 
 
 
 
Garyville Refining Logistics LLC
 
 
 
 
By:
/s/ Donald C. Templin
 
Name: D. C. Templin
 
Title: President
 
 
 
 
 
 
 
Robinson Refining Logistics LLC
 
 
 
 
By:
/s/ Donald C. Templin
 
Name: D. C. Templin
 
Title: President





Signature Page to Master Amendment to Storage Services Agreement

--------------------------------------------------------------------------------










EXHIBIT A
Customers


Entity
Entity Type and State of Organization
Marathon Petroleum Company LP
Delaware limited partnership
Catlettsburg Refining, LLC
Delaware limited liability company
Blanchard Refining Company LLC
Delaware limited liability company









Exhibit A-1

--------------------------------------------------------------------------------










EXHIBIT B
Service Providers


Entity
Entity Type and State of Organization
Canton Refining Logistics LLC
Delaware limited liability company
Catlettsburg Refining Logistics LLC
Delaware limited liability company
Detroit Refining Logistics LLC
Delaware limited liability company
Galveston Bay Refining Logistics LLC
Delaware limited liability company
Garyville Refining Logistics LLC
Delaware limited liability company
Robinson Refining Logistics LLC
Delaware limited liability company





Exhibit B-1

--------------------------------------------------------------------------------








EXHIBIT C
Storage Services Agreements


1.
Storage Services Agreement made by and between Marathon Petroleum Company LP and
Canton Refining Logistics LLC dated October 1, 2017.



2.
Storage Services Agreement made by and between Catlettsburg Refining, LLC and
Catlettsburg Refining Logistics LLC dated October 1, 2017.



3.
Storage Services Agreement made by and between Marathon Petroleum Company LP and
Detroit Refining Logistics LLC dated October 1, 2017.



4.
Storage Services Agreement made by and between Marathon Petroleum Company LP,
Blanchard Refining Company LLC and Galveston Bay Refining Logistics LLC dated
October 1, 2017.



5.
Storage Services Agreement made by and between Marathon Petroleum Company LP and
Garyville Refining Logistics LLC dated October 1, 2017.



6.
Storage Services Agreement made by and between Marathon Petroleum Company LP and
Robinson Refining Logistics LLC dated October 1, 2017.









    




Exhibit C-1